      Case 1:18-cv-04438-AT-BCM Document 401 Filed 07/12/21 Page 1 of 5




                    MARKHAM READ ZERNER                                LLC
                                www.markhamreadzerner.com

One Commercial Wharf West                                908 Main Street/P. O. Box 697
Boston, Massachusetts 02110                              Waldoboro, Maine 04572
T. (617) 523-6329                                        T. (207) 790-8049
F. (617) 742-8604                                        F. (207) 790-8050

                                         July 12, 2021
VIA ECF

Honorable Barbara Moses
United States District Court
Southern District of New York
New York, New York 10007

       Re:    Morgan Art Foundation Ltd. v. McKenzie, 18-cv-04438 (AT)
              Letter Motion to Compel Disclosure of Settlement Agreement

Dear Judge Moses:

        We write on behalf of Defendant Michael McKenzie d/b/a American Image Art’s (herein,
“McKenzie”) seeking for the Court to compel disclosure of the settlement agreement recently
entered into by Morgan Art Foundation Limited (“Morgan”), Jamie Thomas, and James Brannan
as Personal Representative of the Estate of Robert Indiana. Pursuant to the Court’s Order (Dkt.
No. 395), John Markham and Bridget Zerner for McKenzie had a telephone conference with
Luke Nikas for Morgan on July 7, 2021 to meet and confer on this dispute (as well as to confer
on other discovery issues and potential resolution of disputes) and were unable to resolve this
matter. Thus, this letter motion is submitted pursuant to the same Court Order (Dkt. No. 395),
Order (Dkt. No. 399), this Court’s Individual Practices, and Rule 37(a), Fed. R. Civ. P.

     As cited by this Court on ordering the disclosure of the settlement between the Estate and
Thomas (Dkt. No. 325, Order):

       We begin with the familiar standard of Fed. R. Civ. P. 26(b): "Parties may obtain
       discovery regarding any nonprivileged matter that is relevant to any party's claim or
       defense and proportional to the needs of the case." Although Fed. R. Evid. 408(a) bars the
       admission of settlement communications and agreements into evidence for certain
       purposes, such as "to prove or disprove the validity or amount of a disputed claim," id.,
       nothing in Rule 408 renders such materials privileged against discovery. See, e.g., Bank
       Brussels Lambert v. Chase Manhattan Bank, N.A., 1996 WL 71507, at *3 (S.D.N.Y. Feb.
       20, 1996) (Rule 408 "accomplishes [its] purpose" of encouraging settlement "not by
       making the settlement information unavailable, but by limiting abusive use of positions
       taken during the process"); see also Republic of Turkey v. Christie's, Inc., 326 F.R.D.
       394, 399 (S.D.N.Y. Aug. 20, 2018) ("Rule 408 does not apply to discovery"); Barclay v.
       Gressit, 2013 WL 3819937, at *4 (D. Me. July 24, 2013) (the Rules of Evidence "may
       Case 1:18-cv-04438-AT-BCM Document 401 Filed 07/12/21 Page 2 of 5

McKenzie Letter Motion – Case No. 18-cv-04438
July 12, 2021
Page 2


       limit the admissibility of the settlement agreement at trial, [but] this does not determine
       its discoverability").

       Because settlement agreements are not privileged, "no heightened showing of relevance
       need be made" to justify their disclosure. ABF Capital Mgmt. v. Askin Capital, 2000 WL
       191698, at *1 (S.D.N.Y. Feb. 10, 2000) (collecting cases); accord Rocky Aspen Mgmt.
       204 LLC v. Hanford Holdings LLC, 394 F. Supp. 3d 461, 464 (S.D.N.Y. 2019) (citing a
       "slew of cases" applying the ordinary discovery standards of Rule 26 to privately-
       negotiated settlement agreements); Bank Brussels Lambert, 1996 WL 71507, at *3 (Rule
       408 “does not require any special restriction on Rule 26 because the discovery rules do
       not affect admissibility.”). . . .

       Nor may the parties to a settlement agreement shield it from discovery "merely because it
       contains a confidentiality provision, or was filed under seal." ABF Capital Mgmt., 2000
       WL 191698, at *2. See also Rocky Aspen Mgmt., 394 F. Supp. 3d at 464
       ("[C]onfidentiality provisions inserted by parties into private settlement agreements do
       not immunize those agreements from discovery."); Conopco, Inc. v. Wein, 2007 WL
       1040676, at *5 (S.D.N.Y. Apr. 4, 2007) ("[T]he simple fact that the parties to the
       settlement agreement agreed to its confidentiality does not shield it from discovery.")
       (internal quotation and citation omitted); Tribune Co. v. Purcigliotti, 1996 WL 337277, at
       *3 (S.D.N.Y. June 19, 1996) ("[T]he mere fact that the settling parties agreed to maintain
       the confidentiality of their agreement cannot serve to shield it from discovery.").

Id., Order, pp. 9-10.

       Morgan’s position stated during the meet-and-confer is that the settlement agreement is
more the subject of the suit Morgan v. Brannan, No. 18-cv-08231 than this suit, there are no
admissions in it that could be used in this case, and there is no relevance to this action.

        McKenzie submits that he is entitled to disclosure of the settlement agreement because
the agreement terms may lead to discovery of admissible evidence in this case. As to Morgan’s
position that the settlement involves a separate case, that is clearly not so, as the settlement
encompassed the claims by Morgan against the Estate and Thomas in this case and resolved the
Estate’s Counterclaims in this case. The resolved claims overlap with the still pending claims.
Morgan alleges that McKenzie infringed Morgan’s copyrights under the supervision of Thomas
and Indiana (Dkt. No. 47, Morgan First Amended Complaint, Count I), that Thomas and
McKenzie interfered with Morgan’s contracts with Indiana (Count V), that McKenzie and
Thomas violated Indiana’s rights under the Visual Artist’s Rights Act that Morgan claims caused
it damages (Count VI), that McKenzie and Thomas engaged in unfair competition against
Morgan (Count VII), and finally, that McKenzie and Thomas made defamatory statements
concerning Morgan (Count VIII). The defamation claim specifically alleges as follows:

       The false and defamatory statements of fact that Thomas and McKenzie published or
       caused to be published state outright and also carry the unmistakable message that


                                                 2
      Case 1:18-cv-04438-AT-BCM Document 401 Filed 07/12/21 Page 3 of 5

McKenzie Letter Motion – Case No. 18-cv-04438
July 12, 2021
Page 3


       Morgan Art Foundation lacks authority to authenticate Indiana’s works, to represent any
       of Indiana’s works, to create a catalogue raisonne, or to operate a Robert Indiana website.
       The false and defamatory statements of fact that McKenzie published or caused to be
       published state outright and also carry the unmistakable message that Morgan Art
       Foundation failed to pay Robert Indiana money that was contractually owed to him, that
       Morgan Art Foundation did not pay Indiana for seven years, and that Morgan Art
       Foundation has exploited and misused its relationship with Robert Indiana for its own
       financial benefit. . . .

Dkt. No. 47, Morgan’s Count VIII, p. 53. Morgan’s defamation allegations against McKenzie
show that the statements by McKenzie about which Morgan complains track the claims made
against Morgan by the Estate, now settled. See, e.g., Dkt. No. 226, Estate Second Amended
Counterclaim against Morgan which alleges, in part, at paragraphs 183-184:

       Morgan and Salama-Caro fabricated and sold numerous works . . .without accounting to
       Indiana or the Estate at all, and without making royalty payments on those sales. . .
       Morgan has sold more than five million dollars’ worth of Indiana’s sculptures, and has
       not made any payment to Indiana or the Estate for these works.. . .Morgan made
       improper deductions from the sales proceeds it received in order to calculate Indiana’s
       portion of the “net income,” and as a result underpaid Indiana for the sales of certain
       works between 2012 and the present . . .every single instance where Morgan found a
       buyer for an Indiana work, rather than sell the work to the buyer directly it engaged in a
       sham sale of the work to Salama-Caro’s company, Shearbrook (US) LLC. . . .then
       immediately “resold” the work to the genuine buyer at a substantial markup. No proceeds
       were remitted to Indiana as a result of the second sale. . . . In sum ... among other things,
       between 2012 and the present, Morgan routinely breached its contracts with Indiana by
       failing to make timely payments to Indiana. When Morgan did pay Indiana, it underpaid
       him by hundreds of thousands—and sometimes even millions—of dollars by falsely
       understating the revenue and inflating the expenses on sales of Indiana’s works. And,
       Morgan concealed its underpayments by failing to provide … accountings …

        These claims have now been settled but these issues are still involved in the pending
claims against McKenzie. While any terms or payments made by Morgan to the Estate in the
settlement agreement may not be offered as evidence of liability, it is relevant to McKenzie’s
defamation defense and may lead to discovery of admissible evidence through further
questioning of Morgan’s Simon Salama-Caro and Paul Salama-Caro, whose depositions have not
yet occurred. Each have been identified (through initial disclosures) as persons with knowledge
of the business relationship between Morgan and Indiana, of alleged defamatory statements
made by McKenzie as well as the effect of McKenzie’s work on Indiana’s art market and legacy.
The credibility of both and their allegations against McKenzie are at issue and the settlement
terms are relevant to and could bear on them.

       The Estate also claimed that “Morgan has licensed, sold, or otherwise received income
from the unauthorized reproductions of Indiana works that are outside the scope of any


                                                 3
       Case 1:18-cv-04438-AT-BCM Document 401 Filed 07/12/21 Page 4 of 5

McKenzie Letter Motion – Case No. 18-cv-04438
July 12, 2021
Page 4


agreement.” Id, ¶ 231. While Morgan is still accusing McKenzie of making unauthorized works
(Dkt. No. 47, Counts I-VI, VII) and McKenzie seeks declaratory judgment that he was the one
authorized to make certain works and claims damages from Morgan’s defamatory statements
about the works McKenzie produced for Indiana (Dkt. No. 91, McKenzie Counterclaim).
Morgan’s public statements have made clear that Morgan has partnered with the estate
beneficiary, Star of Hope, and will jointly continue to produce and sell Indiana works in the
market. This arrangement can impact McKenzie’s claims and defenses regarding the works that
Indiana authorized only McKenzie to produce and sell and affect McKenzie’s damages claims.
The terms as to art production also have relevance to the credibility of the positions Morgan has
taken against McKenzie regarding authenticity of different works and the impact on the market.

       As to the settlement of Morgan’s claims against Jamie Thomas, disclosure is warranted
on similar grounds that this Court ordered disclosure of the Estate/Thomas settlement. (Dkt. No.
325) As this Court observed:

       Thomas is undoubtedly an important witness as to Robert Indiana's state of mind
       in his last years. He may be the only living witness with first-hand knowledge as
       to whether Indiana created –or at least knowingly approved – the Dylan works,
       WINE, the BRAT sculpture, and other artworks that AIA marketed under the
       artist's name after allegedly receiving authorization through Thomas. He is also in
       a unique position to shed light on related fact questions, such as whether Indiana
       privately complained about McKenzie, as MAF alleges, see FAC ¶ 81, or
       privately complained about MAF, as the AIA Defendants report.

Id., p. 11. McKenzie is entitled to discover, before taking Thomas’ deposition (still to be taken in
this case) or Thomas otherwise testifies, whether this agreement will in any way impact or sway
his critical testimony.

         The Federal Rules provide for a very liberal range of discovery. Rule 26(b) provides
parties “may obtain discovery regarding any matter not privileged, which is relevant to the
subject matter involved in the pending action.” Relevance in this context is broader than that
required for admissibility at trial. Moore's Federal Practice ¶ 26.56[1] at 26–116 (2d ed. 1982).
“It is not ground for objection that the information sought will be inadmissible at the trial if the
information sought appears reasonably calculated to lead to the discovery of admissible
evidence.” F.R.Civ.P. 26(b). Because of the complexity and cross-over between the pending
claims and counterclaims and the now-settled claims and counterclaims, as cited above, the
settlement terms reached between some of the parties falls within the broad definition of
relevance during discovery. The terms may lead to the discovery of admissible evidence
particularly where depositions of key witnesses with knowledge of the pending claims still need
to be taken.

        The agreement can be produced as “confidential” under the Protective Order (Dkt. No.
141) in place to address other confidentiality concerns unless a showing is made for an
“attorney’s eyes only” designation that can be considered.


                                                  4
      Case 1:18-cv-04438-AT-BCM Document 401 Filed 07/12/21 Page 5 of 5

McKenzie Letter Motion – Case No. 18-cv-04438
July 12, 2021
Page 5


                                        Respectfully submitted,

                                        MARKHAM READ ZERNER LLC

                                        /s/ Bridget A. Zerner


cc: All Counsel of Record via ECF




                                           5
